Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
The amendments, filed June 4, 2021, have been entered. Claims 1, 2, 4-8, and 10 are currently pending in the application.
Applicant argues, on pages 6 and 7 of Applicant’s remarks that the previously cited prior art does not disclose, teach, or suggest the newly amended subject matter of the body pillow being removably positioned in said pillowcase. However, a new rejection has been entered, with the prior art of Wilson (U.S. Publication No. 2006/0000023) cited for the heated pillowcase assembly with a body pillow being removably positioned in said pillowcase, as discussed in detail in the rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (U.S. Publication No. 2006/0000023) in view of Lavigne (U.S. Publication No. 2016/0158094).
Regarding claim 1, Wilson discloses a heated pillowcase assembly 10 being configured to heat a user when the user is sleeping (paragraph 0033, and Figure 2b), said assembly comprising: a pillowcase 10 said pillowcase 10 having an outer wall 14a; a body pillow 12 being 
Wilson does not disclose the pillowcase having a length of at least 50.0 inches and a width of at least 20.0 inches, and said heating element being formed into a plurality of loops being distributed over an entirety of said outer wall.
Lavigne teaches a pillowcase 10 having a length of at least 50.0 inches and a width of at least 20.0 inches (where the pillowcase is defined by the parts of 10 surrounding the foam filling, see paragraph 0017; additionally see paragraph 0017 for the dimensions of 10) said pillowcase having an outer wall (where the outer wall is defined by the surface of the pillowcase facing outward, as shown in figure 1), said pillowcase having a body pillow (foamed elastomeric material, see paragraph 0017) being positioned therein; and a heating unit (comprised of 24, 26, and 28) being directly coupled to said pillowcase (where cartridge 30 and power port 42 extend through the pillow and case, to be external to the pillow assembly), said heating element 28 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilson so the pillowcase has a length of at least 50.0 inches and a width of at least 20.0 inches and said heating element is formed into a plurality of loops that are distributed over an entirety of said outer wall as taught by Lavigne, because providing the length and width of Lavigne would allow for heat to be distributed over a larger area as the pillow case would extend over a longer portion of a user’s full height (paragraph 0017 are Figure 6, which shows the pillowcase being placed over the majority of the length of a seat), and the loops allow for a single piece of the heating element to be distributed through multiple areas of the pillowcase (paragraph 0018). In addition, providing a length of at least 50.0 inches and a width of at least 20.0 inches would merely amount to a change in the size of the pillowcase of Wilson, where the change in size would not provide unexpected results, as the pillowcase would merely be scaled up in size, so as to accommodate a larger user (see Lavigne, paragraph 0017).
Regarding claim 2, Wilson, as modified, discloses the subject matter above with regard to claim 1.  Wilson, as modified, further discloses said pillowcase 10 having a first end (the first end being defined by the end shown in Figures 3a or 3c, comprising closure means 22), said first end being open to access an interior of said pillowcase 10 (paragraph 0026) wherein said first end is configured to insertably receive the body pillow 12 (paragraph 0026, where the pad can be inserted into the pillowcase 10 and secured through closure means 22, Figures 3a and 3b); and a fastener (comprising either a zipper 22a, shown in Figure 3a, or a hook and loop fastener 22b, shown in Figures 3b-c) being coupled to said pillowcase 10 for opening and closing said 
Regarding claim 4, Wilson, as modified, discloses the subject matter above with regard to claim 1.  Wilson, as modified, further discloses a power cord 26 (see Figure 2b, where the power cord is shown extending from pillowcase 10) being coupled to and extending away from said outer wall 14a of said pillowcase 10 (Figure 2b), said power cord 26 being electrically coupled to said heating element 26 (paragraph 0033, where the heating element may be the typical heating element found in an electric blanket), said power cord 26 having a distal end with respect to said pillowcase 10 (the distal end comprising the plug shown on the end of the looped cord extending from the top portion 14a), said distal end having a plug being electrically coupled thereto for plugging into a female electrical outlet (see Wilson, Figure 2b). 
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Lavigne and further in view of in view of Barnett (U.S. Publication No. 2014/0074196).
Regarding claim 5, Wilson, as modified, discloses the subject matter with regard to claims 1, 3 and 4.  Wilson, as modified, does not explicitly disclose a control being coupled to said power cord, said control turning said heating element on and off.
Barnett teaches a control 16 being coupled to said power cord 14, said control turning said heating element on and off (via on/off switch 18; see Barnett, paragraph 0030, figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Wilson, as modified, a control being coupled to said power cord, said control turning said heating element on and off as taught by Barnett, because the control element of Barnett allows a user to control the heating settings of the cushion.  In this regard, MPEP 2143 and KSR Int'l Co. v. Teleflex Inc
Regarding claim 6, Wilson, as modified, discloses the subject matter with regard to claims 1 and 3-5.  Wilson, as modified, further discloses wherein said control 16 comprises a housing 16 being coupled to said power cord 14, said housing 16 having an outwardly facing surface (see Barnett, where the outwardly facing surface of 16 is the surface in the perspective shown in Figure 1).
Regarding claim 7, Wilson, as modified, discloses the subject matter with regard to claims 1 and 3-6.  Wilson, as modified, further discloses a power button 18 being movably coupled to said outwardly facing surface of said housing, said power button 18 being in electrical communication with said heating element 28, 29 such that said power button turns said heating element on and off (see Barnett, paragraphs 0030-0031, and figure 1).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Lavigne and Barnett, and further in view of Cheatham (U.S. Publication 2013/0296745).
Regarding claim 8, Wilson, as modified, discloses the subject matter above with regard to claims 1 and 3-7.  Wilson, as modified, does not disclose a heat increase button being movably coupled to said outwardly facing surface of said housing, said heat increase button being in electrical communication with said heating element, said heating element being actuated to an increased operational temperature when said heat increase button is manipulated.
Cheatham teaches a heat increase button 74 being movably coupled to said outwardly facing surface of said housing 78, said heat increase 74 button being in electrical communication with said heating element 90, said heating element 90 being actuated to an increased operational temperature when said heat increase button is manipulated (paragraph 0024, Figure 1).
.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Lavigne and further in view of Hughes, Barnett and Cheatham.
Wilson discloses a heated pillowcase assembly 10 being configured to heat a user when the user is sleeping (paragraph 0033, and Figure 2b), said assembly comprising: a pillowcase 10, said pillowcase 10 having an outer wall 14a; a body pillow 12 being removably positioned in said pillowcase 10 (where the body pillow 12 is removably secured through closure means 22a or 22b, Figures 3a-c and paragraph 0026) wherein said pillowcase 10 is configured to rest against a user when the user lies against the body pillow 12 (Abstract); and a heating unit 26b being coupled directly to said pillowcase 10 (through upper portion 14a, Figure 2b and paragraph 0033) wherein said heating unit 26b is extrinsic to the body pillow 12, said heating unit 26b being in thermal communication with said pillowcase 10 such that said heating unit 26b heats said pillowcase 10 when said heating unit 26b  is turned on wherein said heating unit 26b is configured to keep the user warm when the user lies against the body pillow 12 (Figure 2b, paragraph 0033, where the heating unit 26b is embedded in the top portion 14a of the pillowcase 10), said heating unit 26a comprises a heating element (paragraph 0033) being positioned within said outer wall 14a of said pillowcase 10 such that said heating element is enclosed by said outer wall and in thermal communication with said outer wall (Figure 2b, 
Wilson does not disclose the pillowcase having a length of at least 50.0 inches and a width of at least 20.0 inches, and said heating element being formed into a plurality of loops being distributed over an entirety of said outer wall.
Lavigne teaches  a pillowcase 10 having a length of at least 50.0 inches and a width of at least 20.0 inches (where the pillowcase is defined by the parts of 10 surrounding the foam filling, see paragraph 0017; additionally see paragraph 0017 for the dimensions of 10) said pillowcase having an outer wall (where the outer wall is defined by the surface of the pillowcase 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilson so the pillowcase has a length of at least 50.0 inches and a width of at least 20.0 inches and said heating element is formed into a plurality of loops that are distributed over an entirety of said outer wall, as taught by Lavigne, because providing the length and width of Lavigne would allow for heat to be distributed over a larger area as the pillow case would extend over a longer portion of a user’s full height (paragraph 0017 are Figure 6, which shows the pillowcase being placed over the majority of the length of a seat), and the loops allow for a single piece of the heating element to be distributed through multiple areas of the pillowcase (paragraph 0018). In addition, providing a length of at least 50.0 inches and a width of at least 20.0 inches would merely amount to a change in the size of the pillowcase of Wilson, where the change in size would not provide unexpected results, as the pillowcase would merely be scaled up in size, so as to accommodate a larger user (see Lavigne, paragraph 0017). 
Wilson, as modified, does not explicitly disclose a control being coupled to said power cord, said control turning said heating element on and off, wherein said control comprises a housing being coupled to said power cord, said housing having an outwardly facing surface, a power button being movably coupled to said outwardly facing surface of said housing, said 
Barnett teaches said power cord 14 being electrically coupled to said heating element 12, said power cord 14 having a distal end (defined by the end of cord 14 with plug 22) with respect to said pillowcase 24, said distal end having a plug 22 being electrically coupled thereto for plugging into a female electrical outlet (Figures 1 and 2, paragraph 0030), a control 16 being coupled to said power cord 14, said control turning said heating element on and off (via on/off switch 18; see Barnett, paragraph 0030, figure 1), wherein said control 16 comprises a housing 16 being coupled to said power cord 14, said housing 16 having an outwardly facing surface (see Barnett, where the outwardly facing surface of 16 is the surface in the perspective shown in Figure 1), a power button 18 being movably coupled to said outwardly facing surface of said housing, said power button 18 being in electrical communication with said heating element 28, 29 such that said power button turns said heating element on and off (see Barnett, paragraphs 0030-0031, and figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Wilson, as modified, with a control being coupled to said power cord, said control turning said heating element on and off, wherein said control comprises a housing being coupled to said power cord, said housing having an outwardly facing surface, a power button being movably coupled to said outwardly facing surface of said housing, said power button being in electrical communication with said heating element such that said power button turns said heating element on and off as taught by Barnett, because the power cord of Barnett includes a control element in order to allow a user to control the heating settings of the cushion.  

Cheatham teaches a heat increase button 74 being movably coupled to said outwardly facing surface of said housing 78, said heat increase 74 button being in electrical communication with said heating element 90, said heating element 90 being actuated to an increased operational temperature when said heat increase button is manipulated (paragraph 0024, Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Wilson, as modified, with a heat increase button being movably coupled to said outwardly facing surface of said housing, said heat increase button being in electrical communication with said heating element, said heating element being actuated to an increased operational temperature when said heat increase button is manipulated as taught by Cheatham, because the heat control buttons of Cheatham allow for a user to adjust the temperature of the heating element 90 to a desired level (paragraph 0024).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALISON N LABARGE/Examiner, Art Unit 3673   
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        7/30/2021